Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 26, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant lost his employment as a truck driver as the result of a conviction for driving while intoxicated. The Board denied his application for unemployment insurance benefits finding that possession of a valid driver’s license was a necessary condition of claimant’s employment and that claimant’s failure to maintain it constituted the voluntary leaving of his employment. We find that the Board’s decision is supported by substantial evidence. Notwithstanding claimant’s assertion that his license was not officially revoked until two weeks after his date of conviction and that he was seeking to obtain a conditional temporary license in the interim, claimant failed to demonstrate at the hearing that he was licensed to drive a commercial vehicle after his conviction. Consequently, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.